 

Exhibit 10.2



Execution Copy


AMENDMENT NO. 2 TO

ASSET PURCHASE AGREEMENT

      THIS AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT (“Amendment”) is entered
into as of January 1, 2008, by and between MCI COMMUNICATIONS SERVICES, INC., a
Delaware corporation (“Seller”), and GOAMERICA RELAY SERVICES CORP., a Delaware
corporation formerly known as Acquisition 1 Corp. (“Buyer”; each of Buyer and
Seller shall be referred to from time to time as a “Party” and collectively as
the “Parties”).

R E C I T A L S

      WHEREAS, Buyer and Seller are the parties to the Asset Purchase Agreement
dated as of August 1, 2007, as amended by Amendment No. 1 dated as of November
21, 2007 (as amended, the “APA”), relating to the sale by Seller and purchase by
Buyer of certain assets used in the operation by Seller of a business of
providing telecommunications relay services. Capitalized terms used in this
Amendment without definition shall have the meanings given to them in the APA;

      WHEREAS, to accommodate Buyer’s need to arrange for accumulation and
transfer of the funds needed to pay the Purchase Price at Closing, Buyer has
requested that the Termination Date under the APA be extended and the Closing
Date be established to occur on the amended Termination Date; and

      WHEREAS, Seller is willing to accommodate Buyer’s request upon and subject
to the terms and conditions herein set forth, and accordingly the Parties wish
to amend the APA as set forth in this Amendment;

      NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants, agreements and conditions herein
contained, and intending to be legally bound, the parties hereto agree as
follows:

      1.      Amendment of APA.

         (a)     The first sentence of Section 9.1(a) is amended to read in its
entirety as follows:

Anything herein or elsewhere to the contrary notwithstanding, this Agreement
shall terminate automatically if the Closing has not occurred by midnight Friday
January 10, 2008 (the “Termination Date”).
 

         (b)     The first sentence of Section 10.1(a) is amended to read in its
entirety as follows:

Unless this Agreement is terminated pursuant to Section 9.1, the closing
(“Closing”) of the transactions contemplated by this Agreement shall take place
on January 10, 2008.


--------------------------------------------------------------------------------

 

         (c)     The definition of Net Working Capital in Section 1.1 is amended
to read in its entirety as follows:

      “Net Working Capital” means the sum of: (x) all Trade Receivables, plus
(y) prepaid expenses related to marketing and prepaid rents under Facilities
Leases, minus (z) Employee Liabilities.



         (d)      The first sentence of Section 2.4.1 is amended to read in its
entirety as follows:



      The aggregate consideration for the Purchased Assets shall be (a) cash in
the amount of Forty-Six Million Dollars ($46,000,000.00) (the “Base Purchase
Price”, comprising the Deposit and the Closing Payment), as it may be adjusted
pursuant to Section 2.4.2 (as so adjusted, the “Purchase Price”), (b) the
Earn-Out, and (c) the assumption of the Assumed Liabilities.



(e) Paragraph 2.4.1 is amended such that the second sentence of that paragraph
reads, in its entirety, as follows:



      Prior to or simultaneously with the execution of this Agreement, Buyer
shall pay to Seller a cash deposit in the amount of One Million Dollars
($1,000,000.00) in immediately available United States funds to an account
designated by Seller and on January 2, 2008, Buyer shall pay to Seller a second
cash deposit in the amount of One Million Dollars ($1,000,000.00) in immediately
available United States funds to an account designated by Seller (both payments
together the “Deposit”).



     2.      Satisfaction of Closing Conditions. Each of Buyer and Seller hereby
acknowledges, confirms and agrees that each and all of the conditions set forth
in Section 6.1 and 6.2 of the APA, respectively, to its obligation to consummate
the transactions set forth in the APA have been and remain satisfied as of the
date of this Amendment and it has no reason to believe that any such condition
will not be satisfied as of the Closing Date. Buyer agrees that it shall have no
further rights, and Seller shall have no further obligations, pursuant to
Section 5.7 of the APA on or after the date of this Amendment.

     3.      Waiver and Release of Claims. Buyer has informally made certain
claims and assertions relating to information provided by Seller to Buyer, or
allegedly withheld by Seller from Buyer, relating to the Business. Buyer hereby
confirms that it has satisfied itself with respect to such claims and assertions
and that it knows of no basis for asserting that Seller has misrepresented the
Business, the Purchased Assets or the Assumed Liabilities to Buyer or any
officer, director, employee, agent or representative of Buyer. Buyer hereby
waives, and releases Seller and each Seller Indemnified Party from, any and all
claims and liability whatsoever for Losses relating to the Business, the
Purchased Assets, the Assumed Liabilities, the APA or the dealings of the
Parties connected with the negotiation and execution of the APA and the
consummation of the transactions contemplated by the APA, other than Losses
which Seller is obligated to indemnify against pursuant to Section 8.2 of the
APA.

-2-

--------------------------------------------------------------------------------


     4.      Best Efforts to Close. Buyer will undertake its best efforts to
close the transaction contemplated by the APA as soon as possible and in any
event by the Termination Date.


     5.      No Other Changes. Except as amended hereby, the APA remains in full
force and effect in accordance with its terms.


     6.      Counterparts. This Amendment may be executed in any number of
counterparts and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument. This Amendment shall become binding when one or more counterparts
taken together shall have been executed and delivered by all of the parties. It
shall not be necessary in making proof of this Amendment or any counterpart
hereof to produce or account for any of the other counterparts.

[Remainder of page intentionally left blank]

-3-

--------------------------------------------------------------------------------





[Signature page of Amendment No. 2 to Asset Purchase Agreement]
 

      IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
as of the date first written above.





GOAMERICA RELAY SERVICES CORP. MCI COMMUNICATIONS SERVICES, INC.        

By:

/s/ Dan Luis

--------------------------------------------------------------------------------

By:

/s/ Randal S. Milch

--------------------------------------------------------------------------------

 

Name: Dan Luis
Title: CEO

     

Name: Randal S. Milch
Title: Senior Vice President and General Counsel


--------------------------------------------------------------------------------


